On Petition for Rehearing
PER CURIAM.
In this petition for rehearing, on behalf of appellant and in reliance upon Escobedo v. Illinois, 84 S.Ct. 1758 (op. filed June 22, 1964), the claim is made that Konigsberg’s statements to the F.B.I. agents were in effect involuntary. The Escobedo rule quoted in our opinion is that “We' hold only that when the process shifts from investigatory to accusatory — when its focus is on the accused and its purpose is to elicit a confession — our adversary system begins to operate, and, under the circumstances here, the accused must be permitted to consult with his lawyer.” Emphasis supplied. 84 S.Ct. p. 1766. As is seen, in order to apply Escobedo, the process must be accusatory, to elicit a confession and with the circumstances comparable to those in Escobedo. Under the evidence documented in our opinion, we found that the process in this case was investigatory, that it was uncontradicted that there had been no attempt to elicit a confession and that the facts of this matter differed radically from the Escobedo situation. We therefore supported the trial court’s conclusion that Konigsberg’s statements were voluntary and admissible into evidence.
The petition simply concludes that because Konigsberg was arrested with the others' found in the garage and that “ * * * they [the F.B.I. agents] knew him and his ‘reputation’ there was no need for Konigsberg to deny the F.B.I. agents’ token and perfunctory statements that the process was investigatory. It was then nothing but accusatory and Konigsberg falls within the protective rule and rationale of Escobedo, supra.”
There is nothing in the petition which validly disputes the substantial evidence of the investigative nature of the process as outlined from the record in our opinion. The attack of the appellant, such as it is, goes no further than calling the process accusatory. It makes no pretense that the other two vitally necessary parts of the Escobedo rule were violated i.e. that there was any attempt whatsoever to elicit a confession or that the facts in this appeal were at all comparable to Escobedo.
It is difficult to understand appellant's point with reference to the disclosure of *854the identity of the confidential informant. The main brief did rely upon the principle enunciated in Roviaro v. United States, 353 U.S. 53, 77 S.Ct. 623, 1 L.Ed.2d 639 (1957). And this reliance was repeated in the reply brief. In the latter there is a quotation from the dissent in Rugendorf v. United States, 376 U.S. 528, 84 S.Ct. 825, 11 L.Ed.2d 887 (1964). But even that dissent quotes with approval the very language from Roviaro that is set out in our opinion.
The remaining contentions in the petition need no comment.
The petition for rehearing will be denied.